—Order, Supreme Court, New York County (Salvador Collazo, J.), entered July 25, 1997, which denied plaintiffs motion to deem the summons and complaint served on defendant Noori by service upon his relative Deborah Noori on January 15,1997 to have been filed as of January 17, 1996, unanimously affirmed, without costs.
Plaintiff concedes that she did not purchase a second index number and did not effect service within 120 days as required by CPLR former 306-b. Contrary to her contentions, the revised version of the statute may not be applied retroactively to this case and the court was without authority to extend the time periods provided in the former statute (see, Reid v Presbyterian Hosp., 254 AD2d 139; Floyd v Salamon Bros., 249 AD2d 139; see also, Connor v Deas, 255 AD2d 287). Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Saxe, JJ.